UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7012


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DONALD CASTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cr-00190-REP-1)


Submitted:   October 20, 2015              Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald M. Caston, Appellant Pro Se.  Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Caston appeals the district court’s orders denying

Caston a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2)

(2012),     and   denying     as        unauthorized    Caston’s         motion   for

reconsideration of that order.              We have reviewed the record and

find no reversible error.               Further, the district court properly

recognized that it lacked the authority to entertain a motion

for reconsideration in a § 3582(c)(2) proceeding.                        See United

States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010).                           We

therefore    affirm    the    orders       for   the   reasons    stated     by   the

district court.       See United States v. Caston, No. 3:06–cr–00190-

REP-1 (E.D Va. May 7, 2015 & June 9, 2015).                      We dispense with

oral   argument    because        the    facts   and   legal     contentions      are

adequately    presented      in    the    materials    before     this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2